DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 were cancelled by preliminary amendments and claims 15-34 were added as new, Claims 15-34 are pending.
Priority
This application is a Continuation of U.S. Application No. 16/653,064 filed October 15, 2019, which is a Continuation of International Application No. PCT/KR2018/016615 filed on Dec. 26, 2018, which claims priority to Korean Application No. 10- 2018-0096219 filed on Aug. 17, 2018 and Korean Application No. 10-2018-0146724 filed on Nov. 23, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0096219-KR, filed on 08/17/2018.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second 32 claim has been renumbered 33.
Misnumbered claim 33 has been renumbered 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application 17/146,088
US 10922384 B2
15. (New) A content right management method, comprising: 
receiving contents from a user; generating a create key for a right for the contents by encrypting the contents using encryption information, wherein the create key includes a copyright of the contents and a creation right of the contents, and wherein the creation right of the contents includes a right to create encrypted contents and a right to create a coin, wherein the coin is a right to access the contents; 



setting a number of pieces of encrypted contents and a number of coins to be created based on a usage right option for a period of use of the contents, and creating the encrypted contents and the coin.
1. A content right management method, comprising: 
receiving contents from a user; generating a create key for a right for the contents by encrypting the contents using encryption information, wherein the create key includes a copyright of the contents and a creation right of the contents, and wherein the creation right of the contents includes a right to create encrypted contents and a right to create a coin, wherein the coin is a right to access the contents;
 in response to the create key being generated, creating the encrypted contents and the coin using bioinformation of the user, and 
setting a number of pieces of encrypted contents and a number of coins to be created based on the bioinformation of the user, wherein the number of coins to be created is set based on a usage right option for a period of use of the contents.




Claims 15-34 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10922384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious minor variations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-19, 22-23, 25-26, 28-29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al(US 20180374173 A1) in view of GEISERT(US 20150220881 A1) and Further in view of LU(US 20190147555 A1).

With regards to claim 15, Chen discloses, A content right management method, comprising: 
receiving contents ([0260] S1501. A copyright management client receives a command for consuming digitally encrypted digital content and a digital content ID carried in the digital content that are input by a consumer, where the digital content ID may be a digital content ID in a copyright registration process, or the digital content ID may be a digital content ID in a copyright transfer process.); and 
generating a create key for a right for the contents by encrypting the contents using encryption information ([0097] The license processing apparatus 403 is configured to receive a license issuance request from the copyright management client 404 of an owner, checks a license transaction, and issues a license to the distributor and the consumer after the check is successful, where the license carries a key of digital content, so that the consumer uses the key to decrypt the digital content.), wherein the create key includes a copyright of the contents  ([0097]; where the license carries a key of digital content, so that the consumer uses the key to decrypt the digital content)and a creation right of the contents ([0101] The copyright transaction includes identity information (such as an ID card number) of the owner of the copyright, and may be used to prove an identity of the owner of the copyright offline. The owner of the digital content copyright proves the identity by providing a private key signature in copyright registration. [0063] The digital content copyright is a right enjoyed by the owner of the copyright for the digital content owned by the owner of the copyright. Generally, the copyright includes a right (for example, a right to use by the owner or a use right granted to another person) to use the digital content and a control right (for example, a right to transfer the copyright).).
wherein the creation right of the contents includes a right to create encrypted contents( [0163] In this embodiment of the present invention, a digital copyright registration and authorization record is recorded by using a blockchain technology, and tamper resistance of a copyright management transaction and a time proof are implemented by using a digital encryption technology)

Chen does not but GEISERT teaches, receiving contents from a user ([0009] In the example of FIG. 1, user 101 may send document 155 (which is encrypted and which has a copy of the signed publishing license containing the user-defined policies attached thereto) to user 102.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen’s method with teaching of GEISERT in order to dynamic re-evaluation of rights management rules for policy enforcement on downloaded content(GEISERT[0002]).
GEISERT further discloses, wherein the creation right of the contents includes a right to create encrypted contents (Chen [0081] The signature is a result of an encryption operation performed on a segment of any digits (for example, the digital content, digital content ID, license, or vote) by using the private key. The public key may be used to verify the signature. If the verification succeeds, it indicates that the signed digital content is published by a public key owner and trusted; otherwise, it indicates that signed digital data is faked and untrusted. GEISERT [0008] User 101 defines policies for their document using the RMS client-enabled application running on their computing device and the RMS client uses client licensor certificate 115 to encrypt the document to produce encrypted document 155 and create and sign a publishing license containing the user-defined policies. ) and 
setting a number of pieces of encrypted contents (GEISERT FIG 7 725-740 and associated text; ) and a number of coins to be created based on a usage right option for a period of use of the contents, ([0067] In this example, process 800 may begin when a client sends a request for a user license to a server (step 801). The server may be any appropriate server at the server side, for instance, an enterprise library server such as enterprise library server 637 of FIG. 6 or a DRMS server such as DRMS server 641 of FIG. 6. Request 803 may contain an encrypted publishing license, an authentication ticket, and a public key of the client. The server (or any appropriate server at the server side) may operate to verify the authentication ticket (step 810) and decrypt the publishing license received from the client using a private key of the server (step 815); FIG 11 1120 and associated text; ) and creating the encrypted contents (FIG 7 730 and associated text; ) and the coin (FIG 7 735 and associated text; )

Chen in view of GEISERT  do not but LU teaches,  a right to create a coin, wherein the coin is a right to access the contents ([0014] In the embodiment of the invention, the invention has a large number of patents owned by the whole people without any one-on-one patent administration under the condition that all the people are involved in the invention of innovation, and will publicize the expectation of all mankind. The invention of the patent coin will enable different patent rights and patent rights of different inventors to use one kind of token to reflect the value, realize the heating of Baotuan patent rights protection, and promote the desire of patent application. And because the patent coin has knowledge Endorsement of property rights, on behalf of the value, is no longer a meaningless virtual currency, patent coin exchange registration management, refused to be used for illegal purposes.[0005]; The inventor entrusts all the rights of the patent to the management and administration of the patent, including Promoting and safeguarding rights; the management institution evaluates the content of the patent and grants the inventor the patent coin: and the patent coin can be traded to a patent exchange, and the inventor can obtain the legal currency: the rights protection cooperation partner IPR innovation masses) obtained the authorization of all IPR promotion through the examination and approval of the regulatory agencies; 50% of the patent license fee paid by the user of the patent as the fee for rights protection was obtained by the rights protection cooperation partner; ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of GEISERT’s method with teaching of LU in order for promoting innovation of product circulation patents of blockchain technology. (LU[0001]).

With regards to claim 16, 26 Chen further discloses, wherein the encryption information is bioinformation of the user ([0197]; [0198] S1104. The copyright processing apparatus receives the product addition request, and checks the product addition request; if the check succeeds, the copyright processing apparatus constructs a product transaction according to the product addition request, sets a transaction ID of the transaction currently carrying an asset and a signature of an asset owner in input content included in the product transaction respectively to a transaction ID of a copyright transaction currently carrying a copyright and a signature of the owner of the copyright, ).

With regards to claim 18, 28 Chen further discloses,, further comprising: transferring the create key, wherein, through the transferring, at least one of the copyright of the contents or the creation right of the contents is transferred ([0097] The license processing apparatus 403 is configured to receive a license issuance request from the copyright management client 404 of an owner, checks a license transaction, and issues a license to the distributor and the consumer after the check is successful, where the license carries a key of digital content, so that the consumer uses the key to decrypt the digital content[0063] The digital content copyright is a right enjoyed by the owner of the copyright for the digital content owned by the owner of the copyright. Generally, the copyright includes a right (for example, a right to use by the owner or a use right granted to another person) to use the digital content and a control right (for example, a right to transfer the copyright)) .

With regards to claim 19, 29 Chen further discloses, wherein, when the create key is transferred to a person who is not an inheritor, only the copyright of the contents is transferred ([0180] Before the copyright transfer process starts, a copyright management client of the copyright transfer destination generates a pair of a random public key and a random private key for the copyright transfer destination, and stores the generated public key and private key on the copyright management client locally, where the private key may be stored secretly. [0013][0220]).

With regards to claim 22, Chen in view of GEISERT, Lu discloses accessing the encrypted contents using the coin (LU [0014] In the embodiment of the invention, the invention has a large number of patents owned by the whole people without any one-on-one patent administration under the condition that all the people are involved in the invention of innovation, and will publicize the expectation of all mankind. The invention of the patent coin will enable different patent rights and patent rights of different inventors to use one kind of token to reflect the value, realize the heating of Baotuan patent rights protection, and promote the desire of patent application. And because the patent coin has knowledge Endorsement of property rights, on behalf of the value, is no longer a meaningless virtual currency, patent coin exchange registration management, refused to be used for illegal purposes.[0005]; The inventor entrusts all the rights of the patent to the management and administration of the patent, including Promoting and safeguarding rights; the management institution evaluates the content of the patent and grants the inventor the patent coin: and the patent coin can be traded to a patent exchange, and the inventor can obtain the legal currency: the rights protection cooperation partner IPR innovation masses) obtained the authorization of all IPR promotion through the examination and approval of the regulatory agencies; 50% of the patent license fee paid by the user of the patent as the fee for rights protection was obtained by the rights protection cooperation partner). Motivation would be same as stated in claim 15.
With regards to claim 23, Chen in view of GEISERT, Lu discloses, returning the coin based on information on a usage right option for a period of use of the contents, the information being included in the coin (GEISERT FIG 7 440 and associated text; also see FIG 11 1125; Note: license validity and expiration included into license /coin/token). Motivation would be same as stated in claim 15.

Claim 25 is substantially similar claims of 15, 22-23 together, also rejected accordingly.

With regards to claim 33, Chen in view of GEISERT, Lu discloses, setting a number of pieces of encrypted contents (GEISERT FIG 7 725-740 and associated text; ) and a number of coins to be created based on a usage right option for a period of use of the contents, ([0067] In this example, process 800 may begin when a client sends a request for a user license to a server (step 801). The server may be any appropriate server at the server side, for instance, an enterprise library server such as enterprise library server 637 of FIG. 6 or a DRMS server such as DRMS server 641 of FIG. 6. Request 803 may contain an encrypted publishing license, an authentication ticket, and a public key of the client. The server (or any appropriate server at the server side) may operate to verify the authentication ticket (step 810) and decrypt the publishing license received from the client using a private key of the server (step 815); FIG 11 1120 and associated text; ). Motivation would be same as stated in claim 15/25.

Claim 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al(US 20180374173 A1) in view of GEISERT(US 20150220881 A1), LU(US 20190147555 A1) and Further in view of Yoo et al(US 20140310519 A1).

With regards to claim 17, 27 Chen in view of GEISERT, LU do not but, Yoo discloses, wherein the generating of the create key comprises: generating a number of create keys based on a number of owners possessing the contents (Yoo    [0074] The key generation part 502 may segment a unique master key provided to each file owner to generate a core key and a multiple number of sub keys corresponding respectively to the multiple number of groups.  ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of GEISERT and LU’s method with teaching of Yoo in order for managing keys for file owners and efficiently manage file access for other users in the context of a social network service. (Yoo [0002]).

Claim 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al(US 20180374173 A1) in view of GEISERT(US 20150220881 A1), LU(US 20190147555 A1) and Soon-shiong(US 20160070581 A1).

With regards to claim 20, 30 Chen in view of GEISERT, LU teaches, when the create key is transferred to an inheritor (GEISERT FIG 7 740 and associated text; )
Chen in view of GEISERT, LU do not but Soon-SHiong teaches, generating a new create key using bioinformation of the inheritor (Soon-Shiong [0057] As an example, an image of a person's face could be used to create or obtain a security token that can operate as an encryption or decryption key. Example security attributes can include a protocol (e.g., SSH, SSL, etc.), a key, a hash, an algorithm (e.g., AES, DES, 3DES, etc), a certificate, or other security property.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of GEISERT and LU’s method with teaching of Soon-Shiong in order secure data communication. (Soon-Shiong[0057])..

Claim 21, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al(US 20180374173 A1) in view of GEISERT(US 20150220881 A1) and Further in view of LU(US 20190147555 A1) and Soon-shiong(US 20160070581 A1).

With regards to claim 21, 31 Chen in view of GEISERT and Lu does not but Soon-SHiong teaches, wherein the creating of the encrypted contents and the coin comprises: in response to the create key being generated, creating the encrypted contents and the coin using bioinformation of the user ( Soon-Shiong [0057] As an example, an image of a person's face could be used to create or obtain a security token that can operate as an encryption or decryption key. Example security attributes can include a protocol (e.g., SSH, SSL, etc.), a key, a hash, an algorithm (e.g., AES, DES, 3DES, etc), a certificate, or other security property.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of GEISERT and Lu’s method with teaching of Soon-Shiong in order secure data communication. (Soon-Shiong[0057]).
 
With regards to claim 21, 31 Chen in view of GEISERT and Lu discloses, setting a number of pieces of encrypted contents and a number of coins to be created (GEISERT FIG 7 725-735 and associated text;  ), 
Soon-SHiong teaches,creating the encrypted contents and the coin using bioinformation of the user ( Soon-Shiong [0057] As an example, an image of a person's face could be used to create or obtain a security token that can operate as an encryption or decryption key. Example security attributes can include a protocol (e.g., SSH, SSL, etc.), a key, a hash, an algorithm (e.g., AES, DES, 3DES, etc), a certificate, or other security property.). Motivation would be same as stated in claim 21.

Claim 24, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al(US 20180374173 A1) in view of GEISERT(US 20150220881 A1), LU(US 20190147555 A1) and Further in view of Town et al(US 20100322055 A1).

With regards to claim 25, 34 Chen in view of GEISERT and LU do not but Town teaches, wherein one of the encrypted contents and the coin includes a reproduction program or a reproduction module (Town [0029]; The additional data to be written to the disc is usually a relatively small amount compared to the pre-recorded program content. Furthermore, if the pre-recorded program content is in encrypted form, the additional data may include decryption information, e.g., a decryption key, which can be written to at least one recordable region of the disc to render the program content readable. The additional data may be written using a custom recording device at a facility in a product distribution chain or at a point-of-sale. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of GEISERT and Lu’s method with teaching of Town in order to reproduce the content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498